    Case: 3:12-cv-02858-JJH Doc #: 335 Filed: 11/05/19 1 of 1. PageID #: 10246




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Pandora Distribution, LLC,                                Case No. 3:12-cv-2858


                       Plaintiff,

       v.                                                 JUDGMENT ENTRY


Ottawa OH, LLC, et al.,


                       Defendants.



       For the reasons stated in the Memorandum Opinion and Order filed contemporaneously,

the motions of Pandora Distribution, LLC, (Doc. No. 320), and Ottawa OH, LLC, (Doc. No. 331),

for reconsideration are denied.

       So Ordered.




                                                  s/ Jeffrey J. Helmick
                                                  United States District Judge
